Citation Nr: 0933372	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  04-24 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Eligibility for basic educational assistance benefits under 
Chapter 30, Title 38 United States Code.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 2001 to June 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Honolulu, Hawaii Regional 
Office (RO), which denied the Veteran's claim for educational 
benefits under Chapter 30, Title 38, United States Code, the 
Montgomery GI Bill. 

In April 2005, the Veteran appeared at the Honolulu, Hawaii 
Regional Office and offered testimony in support of her claim 
before the undersigned Veterans Law Judge.  A transcript of 
the Veteran's testimony has been associated with her claims 
file.  

In August 2005, the Board denied the claim for educational 
benefits.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2007 Order, the Court granted a joint motion 
filed by representatives of both parties, remanding the 
matter to the Board for compliance with the instructions in 
the joint motion.


FINDINGS OF FACT

1.  The Veteran served on active duty for a period of 28 
months on an obligated period of active duty of 3 years or 
more.

2.  The Veteran was discharged from service involuntarily, 
for the convenience of the Government, due to parenthood.




CONCLUSION OF LAW

Eligibility requirements to receive educational benefits 
pursuant to Chapter 30, Title 38, United States Code are met.  
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. § 21.7042 (2008).


VACATUR

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or her representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904 (2008).

In this case, the Court remanded the August 2005 Board 
decision for "further adjudication," but did not 
specifically vacate that decision.  While the joint motion 
includes a request that the Board's decision be vacated, the 
Court granted the joint motion only in part, and did not 
specify whether a vacatur was included.  As the Board has 
been directed to readjudicate the claim for the purpose of 
considering a change in the characterization of the reasons 
for the Veteran's discharge, to ensure due process, the Board 
must first vacate its August 2005 decision.  The merits of 
the issue on appeal are addressed de novo in the decision 
which follows.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Because the claim in this case is governed by the provisions 
of Chapter 30 of Title 38 of the United States Code, the law 
pertaining to the duty to notify and to assist and its 
implementing regulations are not applicable to such claims.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras 
v. Principi, 18 Vet. App. 435 (2004).  Moreover, given the 
favorable disposition of the claim, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the claim have been accomplished.  

II.  Analysis

An individual may establish eligibility for basic educational 
assistance under Chapter 30 by showing that she first entered 
into active duty as a member of the armed forces after June 
30, 1985, and she served at least three years of continuous 
active duty if the obligated period of active duty was three 
years or more.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. 
§ 21.7042(a).

If an individual does not meet the requirement of three years 
of continuous active duty, the individual is still eligible 
if the discharge or release from active duty was for any one 
of the following reasons: a service-connected disability, a 
medical condition which preexisted service, a hardship 
discharge, the convenience of the Government after the 
individual completed not less than 30 months continuous 
active duty, involuntarily for the convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct.  
38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(5)(iv)(B).

According to the Veteran's DD Form 214, the Veteran served in 
the United States Navy from February 6, 2001, until her 
honorable discharge on February 5, 2003.  The authority cited 
for separation was MPM 1910-124/CNPC 201202Z May 03, and the 
reason of separation was "parenthood."  In her substantive 
appeal to the Board, the Veteran stated that her enlistment 
was for four years.  The Veteran testified at the April 2005 
hearing that, while in the Navy, she received orders 
transferring her to Japan.  She said she could not accept her 
reassignment because she had recently given birth to her 
daughter and had no one to care for her baby.  She testified 
that, because of her family situation, she requested a 
hardship discharge.  She said that she did not notice that 
she had been discharged for the convenience of the government 
until she applied for VA benefits.

Subsequently, and during the course of this appeal, the 
Veteran applied to the Board for Correction of Naval Records 
to have her discharge recharacterized as a hardship 
discharge.  In a July 2007 memorandum, the Executive Director 
of the Board for Correction of Naval Records found that, 
while the hardship provisions did not apply to the Veteran, 
it agreed that her discharge should be amended to reflect an 
involuntary separation code, and it approved corrective 
action to implement this change. 

In light of the official change in the characterization of 
the reason for the Veteran's discharge, the record now 
reflects that the Veteran was discharged involuntarily for 
the convenience of the Government for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct.  Accordingly, the 
provisions of 38 U.S.C.A. § 3011(a); 38 C.F.R. 
§ 21.7042(a)(5)(iv)(B) regarding eligibility for basic 
educational assistance under Chapter 30 are satisfied.  


ORDER

Entitlement to basic educational assistance benefits under 
Chapter 30, Title 38 United States Code is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


